      Case: 4:21-cv-00035-GHD-JMV Doc #: 12 Filed: 08/31/21 1 of 5 PageID #: 63




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DEAN C. BOYD                                                                                PLAINTIFF

v.                                                                           No. 4:21CV35-GHD-JMV

BARRY SPENCER, ET AL.                                                                   DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Dean C. Boyd, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against “[e]very person” who under color of state authority causes the “deprivation of any rights,

privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The plaintiff

alleges that defendant Physical Therapist Barry Spencer used too much force when providing therapy

on his right arm – and that Dr. J. Glisson should not have continued to prescribe physical therapy with

Spencer after the plaintiff complained about him. For the reasons set forth below, the instant case will

be dismissed with prejudice for failure to state a claim upon which relief could be granted.

                                          Factual Allegations

        The plaintiff’s allegations regarding physical therapy on his arm took place at the Mississippi

State Penitentiary starting September 20, 2020, and continued until the treatment ended. Dr. J. Glisson

prescribed physical therapy to the plaintiff, Dean C. Boyd, for his injured arm. Physical Therapist

Barry Spencer administered the treatment, but, in Mr. Boyd’s estimation, used too much force during

therapy, causing him excessive pain. Spencer accused the plaintiff of “crying like a little girl” and told
      Case: 4:21-cv-00035-GHD-JMV Doc #: 12 Filed: 08/31/21 2 of 5 PageID #: 64




Boyd that he would discontinue treatment if Boyd kept complaining. Mr. Boyd agreed to further

treatment.

        During a later treatment, Spencer was in a foul mood, and the plaintiff smelled alcohol on his

breath. Spencer began treating the arm, and the plaintiff again told him that the therapy caused him

pain. Spencer shouted, “If you don’t want to do the exercises, I’ll just leave. I’m not going to beg you

to do them.” Mr. Boyd responded, “No, sir, I’m not saying don’t want to do my therapy, I just ask if

you would not snatch my arm like you have been doing cause I’m hurting from it really bad.”

Spencer replied, “OK now, let’s do them or I’m leaving.” Boyd responded, “OK,” and Spencer began

“snatching” his arm saying, “Stretch it out, stretch it out, or I’m doing it for you dammit, little girl.”

Spencer began “snatching” Boyd’s arm until he yelled, “Oww man, you hurting.” Spencer replied,

“Boyd, I [won’t] be back to see you. Crying like a little girl.” Boyd responded, “Let my arm go man,

you are hurting my arm. Let me go, please!” Spencer released his arm and said he was not coming

back there to treat him again.

        When Boyd visited Dr. Glisson again, he begged the doctor not to order more physical therapy

with Spencer because he had been too rough, causing Boyd pain. Dr. Glisson, however, ordered

further physical therapy, and Boyd continued seeing the therapist until he asked Dr. Glisson for pain

medication for his shoulder. Dr. Glisson ordered two pain shots for the shoulder and discontinued the

treatment.

                                                Negligence

        To the extent that Mr. Boyd alleges that Physical Therapist Spencer was negligent by

administering treatment while intoxicated, this claim must be dismissed. Negligent conduct by prison

officials does not rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106


                                                    -2-
      Case: 4:21-cv-00035-GHD-JMV Doc #: 12 Filed: 08/31/21 3 of 5 PageID #: 65




S.Ct. 662 (1986), Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). As such, this allegation

will be dismissed for failure to state a claim upon which relief could be granted.

                               Denial of Adequate Medical Treatment1

        In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment

. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). A prisoner’s mere disagreement with




        1
          Mr. Boyd frames his allegations as claims of excessive force. Those claims, however, arise
out of situations where force is used to compel a noncompliant inmate to take some action. That is not
what occurred in this case. Instead, the force Mr. Boyd challenges was used as part of his medical
treatment, to which he consented (though he requested gentler treatment of his arm). As such, the
court will construe the claims in terms of denial of adequate medical treatment.
                                                   -3-
      Case: 4:21-cv-00035-GHD-JMV Doc #: 12 Filed: 08/31/21 4 of 5 PageID #: 66




medical treatment provided by prison officials does not state a claim against a prison official for

violation of the Eighth Amendment by deliberate indifference to his serious medical needs. Gibbs v.

Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

        “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

        In this case, the plaintiff merely disagrees with the course of his treatment during physical

therapy. He describes the application of force during therapy as “snatching” his arm, and he alleges

that the therapy was too painful. However, despite the pain, Mr. Boyd returned for treatment time and

again. In addition, during treatment, the therapist stopped each time Mr. Boyd asked him to. When

Spencer threatened to end therapy and leave because Mr. Boyd objected to the treatment, Boyd told

Spencer to continue treating him. Thus, Mr. Boyd could have ended the treatment whenever he chose,

yet he chose to continue until the doctor stopped prescribing it. This is simply a case where Mr. Boyd

disagreed with the course of treatment (the amount of force applied to his arm during therapy), and

such disagreement does not rise to the level of a constitutional violation. Miller, 253 F. App’x at 401

(5th Cir. 2007). These allegations must be dismissed for that reason.


                                                  -4-
      Case: 4:21-cv-00035-GHD-JMV Doc #: 12 Filed: 08/31/21 5 of 5 PageID #: 67




                                               Conclusion

        For the reasons set forth above, the instant case will be dismissed for failure to state a claim

upon which relief could be granted. A final judgment consistent with this memorandum opinion will

issue today.

                               31st day of August, 2021.
        SO ORDERED, this, the ______


                                                 ___________________________________________
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                   -5-
